 



Exhibit 10.36
FISCAL YEAR 2008
2005 MANAGEMENT INCENTIVE PLAN
BONUS AGREEMENT
     This SYSCO CORPORATION FISCAL YEAR 2008 MANAGEMENT INCENTIVE PLAN BONUS
AGREEMENT (this “Agreement”) was adopted by the Plan Committee pursuant to the
Sysco Corporation 2005 Management Incentive Plan (the “Plan”) (a copy of which
is attached as Exhibit 1) and agreed to by the Company and ___ (“Executive”)
effective June 29, 2007. This Agreement is effective for the fiscal year ending
June 28, 2008 (the “Plan Year”). Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Plan.
     1. Calculation of Bonus. Subject to the further adjustments, limitations
and additions provided for in the Plan and this Agreement, Executive’s bonus
under the Plan for the Plan Year shall be based on a combination of the
performance of (a) the Company as a whole (a “Company Performance Bonus”); and
(b) one or more Operating Companies as designated by the Plan Committee (an
“OpCo Performance Bonus”). Notwithstanding the foregoing, Executive will be
entitled to a bonus under this Agreement only if the Company achieves an
Increase in Earnings Per Share of at least 6% and a Return on Stockholder’s
Equity of at least 14%.
          (a) Calculation of Company Performance Bonus. Subject to the further
adjustments and additions provided for in the Plan and this Agreement,
Executive’s Company Performance Bonus for the 2008 fiscal year shall be equal to
the product of: (i) Executive’s MIP Salary; and (B) 70% of the Table B
Percentage.
          (b) Calculation of OpCo Performance Bonus. Subject to the further
adjustments and additions provided for in the Plan and this Agreement,
Executive’s OpCo Performance Bonus will be calculated by determining the number
of Operating Companies of the Company that have attained a Return on Capital of
at least 20% (the “ROC Target”). If at least 20 Operating Companies have
attained or exceeded the ROC Target, and all Operating Companies which have
attained or exceeded the ROC Target employ at least 50% or more of the aggregate
of the Total Capital of all Operating Companies, then Executive will be entitled
to receive an OpCo Performance Bonus equal to the product of: (i) the sum of
(A) 9% for the first 20 Operating Companies which attain or exceed the ROC
Target; and (B) 11/2% of for each additional Operating Company which attains or
exceeds the ROC Target; and (ii) Executive’s MIP Salary. By way of example, if
23 Operating Companies (which, in the aggregate, employ 51% of the Total Capital
of all Operating Companies) attain or exceed the ROC Target, Executive will
receive an OpCo Performance Bonus equal to the product of (i) Executive’s MIP
Salary and (ii) 13.5 % (the sum of 9% for the first 20 Operating Companies
attaining or exceeding the ROC Target, and 4.5% for the performance of the
additional three Operating Companies in excess of 20 attaining or exceeding the
ROC Target).
          (c) General Rules Regarding Bonus Calculation.
               (i) Consistent Accounting. In determining whether or not
Executive is entitled to a bonus under this Agreement, the Company’s accounting
practice and generally accepted accounting principles shall be applied on a
basis consistent with prior periods, and such determination shall be based on
the calculations made by the Company, approved by the Plan Compensation
Committee and binding on Executive. Notwithstanding the foregoing, if there is
any material change in GAAP during a Plan Year that results in a material change
in accounting for the revenues or expenses of the Company the calculations of
the Table B Percentage for the Plan Year (the “GAAP Change Year”) shall be made
as if such change in GAAP had not occurred during the GAAP Change Year. In
determining the Table B Percentage for Executive in the year following the GAAP
Change Year, the calculation shall be made after taking into account such change
in GAAP.
               (ii) No Limit on Bonus. Except as otherwise provided in this
Section 1(c)(ii), there is no limit to the bonus that can be earned under the
Plan or this Agreement. Although Tables A and B have only been calculated to
370% and 172%, respectively, the “grids” shall be deemed to continue to increase
in the same ratios as set forth. However, notwithstanding the foregoing and any
other provision in this Agreement to the contrary, Executive’s bonus amount for
the Plan Year including, if applicable, the

 



--------------------------------------------------------------------------------



 



value of any Additional Shares and Additional Cash Bonus) cannot exceed 1% of
the Company’s earnings before income taxes as publicly disclosed in the
“Consolidated Results of Operations” section of the Company’s annual report to
the Securities and Exchange Commission on Form 10-K for the Plan Year.
               (iii) Tax Law Changes. If the Internal Revenue Code is amended
during the fiscal year and, as a result of such amendment(s), the effective tax
rate applicable to the earnings of the Company (as described in the “Summary of
Accounting Policies” section of the Company’s annual report to the Securities
and Exchange Commission on Form 10-K) changes during the year, the calculation
of the net after-tax earnings per share of the Company for the Plan Year shall
be made as if such rate change had not occurred during the Plan Year.
     2. Extraordinary Events. If, during the Plan Year, the Company experiences
an Extraordinary Event or Events that results in the Company recognizing a
net-after tax gain with respect to such Extraordinary Event or Events (an
“Extraordinary Gain”), the Plan Committee may reduce the Company Performance
Bonus payable to Executive under this Agreement in its sole and absolute
discretion; provided however, that the Plan Committee may not reduce the Company
Performance Bonus payable to Executive to an amount less than the Company
Performance Bonus Executive would have earned if the Company did not include the
Extraordinary Gain in the calculation of the Company Performance Bonus for the
Plan Year.
     3. Payment. Within 90 days following the end of each fiscal year, the
Company shall determine and the Plan Committee shall approve the amount of any
bonus earned by Executive under this Agreement. Such bonus shall be payable in
the manner, at the times and in the amounts provided in the Plan.
     4. Definitions
          (a) For Calculations Regarding Table B (attached hereto as Exhibit 2):
               (i) Return on Stockholders’ Equity — expressed as a percentage
and computed by dividing the Company’s net after-tax earnings for the Plan Year
by the Company’s average stockholders’ equity at the end of each quarter during
the year.
               (ii) Increase in Earnings Per Share — expressed as a percentage
increase of the net after-tax earnings per share for the Plan Year over the net
after-tax earnings per share for fiscal 2007.
               (iii) Table B Percentage – the percentage determined from Table
B, attached hereto as Exhibit 1, which coincides with the Return on
Stockholder’s Equity and Increase in Earnings Per Share for the Plan Year for
the Company as a whole.
          (b) For OpCo Performance Bonus Calculations
               (i) Total Capital – with respect to an Operating Company, the sum
of the following components:
               (A) Stockholders’ equity — the average of the amounts outstanding
for such Operating Company at the end of each quarter for which the computation
is being made (quarterly average basis).
               (B) Long-term debt — the average of the long-term portion of debt
of such Operating Company outstanding at the end of each quarter for which the
computation is being made (quarterly average basis).
               (C) Intercompany borrowings — the average of the amount
outstanding at the end of each day during the period for which the computation
is being made (daily average basis).
               (D) Average patronage dividend receivable – the average of the
amount outstanding at the end of each period for which the computation is being
made (monthly average basis).

 



--------------------------------------------------------------------------------



 



               (E) Adjustments — amounts allocated to capital with respect to
(i) fixed rate intercompany loans, (ii) capitalized leases, and (iii) below
market plant and equipment costs.
               (ii). Return on Capital — the Return on Capital for an Operating
Company is expressed as a percentage and is computed by dividing the Operating
Company’s pretax earnings (the calculation of which does not include gain on the
sale of fixed assets and intercompany interest income and is subject to
adjustment to include taxes that would have been included but for the timing of
any tax deferrals so that results are consistent with fiscal 2007) by the
Operating Company’s Total Capital.
          (c) Extraordinary Event. The sale or exchange of an operating division
or subsidiary of the Company.
          (d) Method of Calculating Quarterly Averages — In determining the
average amount outstanding of stockholders’ equity, long-term debt and
adjustments above, and the quarterly average stockholders’ equity, such averages
shall be determined by dividing five (5) into the sum of the amounts outstanding
of the relevant category at the end of each of the four quarters of the fiscal
year plus the amount outstanding of the relevant category at the beginning of
the fiscal year.
          (e) MIP Percentage – the percentage of Executive’s base salary (as of
the end of the Plan Year) that shall be used to calculate such Executive’s bonus
for the Plan Year. For purposes of this Agreement, Executive’s MIP Percentage
for the Plan Year shall be 100%.
          (f) MIP Salary – Executive’s base salary (as of the end of the Plan
Year) multiplied by Executive’s MIP Percentage.
          (g) Operating Company – an operating division or a subsidiary of the
Company.
     5. Term of Agreement. This Agreement shall be effective only for the Plan
Year (i.e., the fiscal year ending June 28, 2008).
     6. No Employment Arrangement Implied. Nothing in this Agreement or the Plan
shall imply any right of Employment for Executive, and except as set forth in
Section 9 of the Plan with respect to a Change of Control or as otherwise
determined by the Committee, in its discretion, if Executive is terminated,
voluntarily or involuntarily, with or without cause, prior to the end of the
Plan Year, Executive shall not be entitled to any bonus for the Plan Year
regardless of whether or not such bonus had been or would have been earned in
whole or in part, but any unpaid bonus earned with respect to a prior fiscal
year shall not be affected.
     7. Plan Provisions shall Govern. This Agreement is subject to and governed
by the Plan and in the case of any conflict between the terms of this Agreement
and the contents of the Plan, the terms of the Plan will control.
     8. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflict of laws.
     9. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     10. Severability. Provided the other provisions of this Agreement do not
frustrate the purpose and intent of the law, in the event that any portion of
this Agreement shall be determined to be invalid or unenforceable to any extent,
the same shall to that extent be deemed severable from this Agreement, and the
invalidity or unenforceability thereof shall not affect the validity and
enforceability of the remaining portion of this Agreement.
     11 Amendment and Termination. The Company may amend this Agreement at any
time up to and until the day that is ninety (90) days after the beginning of the
Plan Year without the approval of Executive. No amendments may be made to this
Agreement after the date that is ninety (90) days after the beginning of the
Plan Year. Notwithstanding anything to the contrary contained in this Agreement,
the Company may terminate this Agreement at any time during the Plan Year and
Executive shall not be

 



--------------------------------------------------------------------------------



 



entitled to any bonus under this Agreement for the Plan Year regardless of when
during the Plan Year this Agreement is terminated.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first written above.

         
SYSCO CORPORATION
  EXECUTIVE
 
       
By:
       
 
       
Title:
      [Name of Executive]
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
“PLAN”

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
TABLE B
OVERALL COMPANY PERFORMANCE

                                                                               
                                                                               
                                  Return on   PERCENTAGE INCREASE IN EARNINGS
PER SHARE:   Equity:   __%     __%     __%     __%     __%     __%     __%    
__%     __%     __%     __%     __%     __%     __%     __%     __%     __%    
__%     __%     __%     __%     __%     __%     __%  
___%
    20       24       28       45       50       55       60       65       70  
    75       80       85       90       100       110       120       130      
140       150       160       170       180       190       200  
___%
    27       31       35       55       60       65       70       75       80  
    85       90       95       100       110       120       130       140      
150       160       170       180       190       200       210  
___%
    34       38       42       65       70       75       80       85       90  
    95       100       105       110       120       130       140       150    
  160       170       180       190       200       210       220  
___%
    41       45       49       75       80       85       90       95       100
      105       110       115       120       130       140       150       160
      170       180       190       200       210       220       230  
___%
    48       52       56       85       90       95       100       105      
110       115       120       125       130       140       150       160      
170       180       190       200       210       220       230       240  
___%
    55       59       63       95       100       105       110       115      
120       125       130       135       140       150       160       170      
180       190       200       210       220       230       240       250  
___%
    62       66       70       105       110       115       120       125      
130       135       140       145       150       160       170       180      
190       200       210       220       230       240       250       260  
___%
    69       73       77       115       120       125       130       135      
140       145       150       155       160       170       180       190      
200       210       220       230       240       250       260       270  
___%
    76       80       84       125       130       135       140       145      
150       155       160       165       170       180       190       200      
210       220       230       240       250       260       270       280  
___%
    83       87       91       135       140       145       150       155      
160       165       170       175       180       190       200       210      
220       230       240       250       260       270       280       290  
___%
    90       94       98       145       150       155       160       165      
170       175       180       185       190       200       210       220      
230       240       250       260       270       280       290       300  
___%
    97       101       105       155       160       165       170       175    
  180       185       190       195       200       210       220       230    
  240       250       260       270       280       290       300       310  
___%
    104       108       112       165       170       175       180       185  
    190       195       200       205       210       220       230       240  
    250       260       270       280       290       300       310       320  
___%
    111       115       119       175       180       185       190       195  
    200       205       210       215       220       230       240       250  
    260       270       280       290       300       310       320       330  
___%
    118       122       126       185       190       195       200       205  
    210       215       220       225       230       240       250       260  
    270       280       290       300       310       320       330       340  
___%
    125       129       133       195       200       205       210       215  
    220       225       230       235       240       250       260       270  
    280       290       300       310       320       330       340       350  
___%
    132       136       140       205       210       215       220       225  
    230       235       240       245       250       260       270       280  
    290       300       310       320       330       340       350       360  
___%
    139       143       147       215       220       225       230       235  
    240       245       250       255       260       270       280       290  
    300       310       320       330       340       350       360       370  

 